Exhibit 10(l)



Form of FPL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD

AGREEMENT






AGREEMENT, dated as of ________ between FPL Group, Inc. (hereinafter called the
"Company")and ___________________ (hereinafter called the "Participant");


1.    Grant of Restricted Stock Award - The Company hereby grants to the
Participant a Restricted Stock Award of _________ shares of Common Stock
("Restricted Stock"), which shares shall be subject to the restrictions noted in
Sections 2 and 3, below. The Restricted Stock Award shall be deemed to have been
granted on __________.


2.    Issuance of Shares - Restrictions and Limitations - (a) Subject to the
limitations and other terms and conditions set forth in this Agreement and the
Company's Amended and Restated Long Term Incentive Plan, as amended from time to
time (the "Plan"), the Company shall issue to the Participant shares of Common
Stock in accordance with the schedule set forth below. With respect to any share
of Restricted Stock, the period between the date of grant and the corresponding
date of delivery of such share in accordance herewith shall be referred to as
the "Restriction Period".


-    ___ shares on [1 year following grant] , or, if later on the date on which
the Compensation Committee makes the certification described in Section 2(b)
hereof (the "First Vest")

-    ___ shares on [2 years following grant]

, or, if later on the date on which the Compensation Committee makes the
certification described in Section 2(b) hereof (the "Second Vest")



-    ___ shares on [3 years following grant]

, or, if later on the date on which the Compensation Committee makes the
certification described in Section 2(b) hereof (the "Final Vest")




(b)    Notwithstanding anything herein to the contrary:


(i)    The First Vest shall be conditioned on, subject to and shall not occur
until the Compensation Committee (or any successor committee which is then
administering the Amended and Restated Long Term Incentive Plan) certifies
(which may be by resolution or such other manner as the Compensation Committee
deems appropriate) that the corporate target (100%) adjusted net income goal for
[year of grant] has been achieved. If the Compensation Committee does not or
cannot certify that the corporate target adjusted net income goal for [year] has
been achieved by December 31, [following year], then the Participant shall
forfeit the right to the shares subject to the First Vest, and such shares shall
be cancelled.


(ii)    The Second Vest shall be conditioned on, subject to and shall not occur
until the Compensation Committee (or any successor committee which is then
administering the Amended and Restated Long Term Incentive Plan) certifies
(which may be by resolution or such other manner as the Compensation Committee
deems appropriate) that the corporate target (100%) adjusted net income goal for
[year following year of grant] (or such other appropriate performance target as
the Compensation Committee may establish, such target being hereinafter referred
to as the "Performance Target") has been achieved. If the Compensation Committee
does not or cannot certify that the Performance Target has been achieved by
December 31, [following year], then the Participant shall forfeit the right to
the shares subject to the Second Vest, and such shares shall be cancelled.


(iii)    The Final Vest shall be conditioned on, subject to and shall not occur
until the Compensation Committee (or any successor committee which is then
administering the Amended and Restated Long Term Incentive Plan) certifies
(which may be by resolution or such other manner as the Compensation Committee
deems appropriate) that the Performance Target for [two years following year of
grant] has been achieved. If the Compensation Committee does not or cannot
certify that the Performance Target has been achieved by December 31, [following
year], then the Participant shall forfeit the right to the shares subject to the
Final Vest, and such shares shall be cancelled.


(3)    Terms and Conditions - The Restricted Stock awarded pursuant to this
Agreement shall be represented by shares of Common Stock registered in the name
of the Participant. The Participant shall have the right to enjoy all
shareholder rights during the Restriction Period with the exception that:


(a)    The Participant shall not be entitled to delivery of unrestricted shares
until the Restriction Period shall have expired.


(b)    The Company will issue the Restricted Stock either (i) in certificated
form, subject to a restrictive legend substantially in the form attached hereto
as Exhibit "A" and stop transfer instructions to its transfer agent, and will
provide for retention of custody of the Restricted Stock during the Restriction
Period and/or (ii) in non-certificated form, subject to restrictions and
instructions of like effect.


(c)    The Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Restricted Stock during the Restriction Period.


(d)    A breach of the terms and conditions contained herein shall cause
forfeiture of the Award.


(e)    Any cash dividends declared on the Restricted Stock will be paid to the
Participant on the dividend payment date.


4.    Termination of Employment - In the event that the Participant terminates
employment during the Restriction Period, his or her rights to delivery of
shares under this Award will be determined as follows:


(a)    If his or her termination of employment is due to resignation or
discharge, or early retirement at the Participant's request, all rights to
payment under this Award shall be forfeited, and


(b)    If his or her termination of employment is due to retirement on or after
his or her normal retirement age (as defined under the terms of the FPL Group
Employee Pension Plan), early retirement at the Company's request, total and
permanent disability, or death he or she shall be entitled to a pro rata share
of the Award based upon years of service during the Restriction Period. The
appropriate number of shares will be delivered as soon as practicable following
a termination of employment under this paragraph (b).


If a Participant's employment is terminated during the Restriction Period for
any reason other than as set forth in paragraphs (a) and (b) above, or if an
ambiguity exists as to the interpretation of those paragraphs, the Compensation
Committee of the Board, or such other committee designated to administer the
Plan ("Committee") shall have the right to determine whether the Participant's
Award shall be forfeited or whether the Participant shall be entitled to a pro
rata payment based upon years of service during the Restriction Period.


5.    Income Taxes - The Participant agrees to notify the Company immediately of
any election made with respect to this Restricted Stock Agreement under Section
83(b) of the Internal Revenue Code of 1986, as amended. Upon delivery of
unrestricted Shares to a Participant in connection with the lapse of forfeiture
restrictions on all or a portion of an Award of Restricted Stock, the Company
shall be authorized to withhold from any such distribution, in order to meet the
Company's obligations for the payment of withholding taxes, Shares with a Fair
Market Value equal to the minimum statutory withholding for taxes (including
federal and state income taxes and payroll taxes applicable to the supplemental
taxable income relating to such distribution) and any other tax liabilities for
which the Company has an obligation relating to such distribution.


6.    Designation of Beneficiary - The Participant may designate a beneficiary
or beneficiaries (which may be an entity other than a natural person) to receive
shares in respect of the Restricted Stock, or any portion thereof under Section
4 of this Agreement upon the Participant's death. At any time, and from time to
time, any such designation may be changed or canceled by the Participant without
the consent of any beneficiary. Any such designation, change or cancellation
must be by written notice filed with the General Counsel and Secretary of the
Company and shall not be effective until received by the General Counsel and
Secretary of the Company. If the Participant designates more than one
beneficiary, such beneficiaries shall receive an equal number of shares of the
Restricted Stock or any portion thereof to be delivered under Section 4 of this
Agreement, unless the Participant has designated otherwise, in which case each
beneficiary shall receive the number of shares designated by the Participant. If
no beneficiary has been named by the Participant, the Participant's beneficiary
shall be the executor or administrator of the Participant's estate.


7.    Nonassignability - The Participant's rights and interest in the Restricted
Stock may not be assigned, pledged, or transferred prior to the expiration of
the Restriction Period except, in the event of death, to a designated
beneficiary or by will or by the laws of descent and distribution.


8.    Effect Upon Employment - This Award is not to be construed as giving any
right to the Participant for continuous employment by the Company or a
subsidiary. The Company and its subsidiaries retains the right to terminate an
employee at will and with or without cause at any time.


9.    Successors - This Award shall be binding upon any successor of the
Company.


10.    Protective Covenants - In consideration of the Restricted Stock Award
granted under this Agreement, the Participant covenants and agrees as follows:
(the "Protective Covenants"):


(a)    During Participant's employment with the Company, and for a two-year
period following the termination of the Participant's employment with the
Company, Participant agrees not to compete or attempt to compete for, or act as
a broker or otherwise participate in, any projects in which the Company has at
any time done any work or undertaken any development efforts. Furthermore,
during the Participant's employment with the Company, Participant shall not
directly or indirectly solicit any of the Company's customers, vendors,
contractors, agents, or any other parties with which the Company has an existing
or prospective business relationship, for the benefit of Participant or for the
benefit of any third party, nor shall the Participant accept consideration or
negotiate or enter into agreements with such parties for the benefit of
Participant or any third party.

(b)    During the Participant's employment with the Company and for a two-year
period following the termination of the Participant's employment with the
Company, the Participant shall not, directly or indirectly, on behalf of the
Participant or for any other business, person or entity, entice, induce or
solicit or attempt to entice, induce or solicit any employee of the Company to
leave the Company's employ or to hire or to cause any employee of the Company to
become employed for any reason whatsoever.


(c)    Participant shall not, at any time in the future and in any way,
disparage the Company or its current or former officers, directors, and
employees, orally or in writing, or make any statements that may be derogatory
or detrimental to the Company's good name or business reputation.


(d)    Participant acknowledges that the Company would not have an adequate
remedy at law for monetary damages if Participant breaches these Protective
Covenants. Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach. In addition,
upon any breach of these Protective Covenants or any separate Confidentiality
Agreement between the Company and the Participant, all rights to receive shares
of Common Stock and dividends under this Award shall be forfeited.

(e)    For purposes of this Section 10, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and FPL Energy, LLC, and their respective
subsidiaries and affiliates.


(f)    Notwithstanding anything to the contrary contained in this Agreement, the
terms of these Protective Covenants shall survive the termination of this
Agreement and shall remain in effect.


11.    Incorporation of Plan's Terms - This Agreement is made under and subject
to the provisions of the Plan, and all the provisions of the Plan are also
provisions of this Agreement (including, but not limited to, the provisions of
Section 9 of the Plan pertaining to a Change of Control). If there is a
difference or conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan will govern. All terms used herein are used as
defined in the Plan as it may be amended from time to time. The Company and
Committee retain all authority and powers granted by the Plan as it may be
amended from time to time not expressly limited by this Agreement.


12.    Interpretation - The Committee has the sole and absolute right to
interpret the provisions of this Agreement.


13.    Governing Law/Jurisdiction - This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles. All suits, actions, and proceedings relating
to this Agreement may be brought only in the courts of the State of Florida
located in Palm Beach County or in the United States District Court for the
Southern District in West Palm Beach, Florida. The Company and Participant shall
consent to the nonexclusive personal jurisdiction of the courts described in
this section for the purpose of all suits, actions, and proceedings. The Company
and Participant each waive all objections to venue and to all claims that a
court chosen in accordance with this section is improper based on a venue or a
forum non conveniens claim.


By signing this Agreement, the Participant accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received or has access
to a copy of the Plan.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





 

FPL GROUP, INC.

           





 

[Authorized Officer]

             

Participant:

           





 

[Name of Officer]

 

 

Exhibit "A"

 

LEGEND TO BE PLACED ON STOCK CERTIFICATE

 

The shares represented by this certificate are subject to the provisions of the
Amended and Restated FPL Group Long-Term Incentive Plan (the "Plan") and a
Restricted Stock Award Agreement (the "Agreement") between the holder hereof and
FPL Group, Inc. and may not be sold or transferred except in accordance
therewith. Copies of the Plan and Agreement are kept on file by FPL Group, Inc.